EXHIBIT 10.5

 

REVOLVER LOAN NOTE

 

$7,000,000

 

November 30, 2007

 

FOR VALUE RECEIVED, EMRISE CORPORATION, a Delaware corporation (“Parent”),
EMRISE ELECTRONICS CORPORATION, a New Jersey corporation (“EEC”), CXR LARUS
CORPORATION, a Delaware corporation (“CXR”) and RO ASSOCIATES INCORPORATED, a
California corporation (“RO”), (each of Parent, EEC, CXR and RO is referred to
herein individually as a “Borrower” and, collectively, as the “Borrowers”),
hereby jointly and severally promise to pay GVEC RESOURCE IV INC., a company
organized under the laws of the British Virgin Islands or its registered assigns
(“Payee”), on or before November 30, 2010, the lesser of (a) SEVEN MILLION
DOLLARS AND ZERO CENTS ($7,000,000.00), and (b) the unpaid principal amount of
the Advances made by Payee to the Borrowers under the Credit Agreement referred
to below, all as more particularly set forth herein. The principal hereof shall
be due and payable as provided in the Credit Agreement referred to below.

 

Borrowers also hereby jointly and severally promise to pay interest on the
unpaid principal amount hereof, from the date hereof until paid in full, at the
rates and at the times which shall be determined in accordance with the
provisions of that certain Credit Agreement, dated as of November 30, 2007 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Borrowers,
the Lenders that are signatories thereto, and Payee, as Arranger and Agent.

 

This Revolver Loan Note is issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Advances evidenced hereby
were made and are to be repaid.

 

All payments of principal and interest in respect of this Revolver Loan Note
shall be made in lawful money of the United States of America in same day funds
to Agent’s Account for the account of the Lender Group or at such other place as
shall be designated in writing for such purpose in accordance with the terms of
the Credit Agreement. Payee hereby agrees, by its acceptance hereof, that before
disposing of this Revolver Loan Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Revolver Loan Note shall not limit or otherwise affect
the obligations of the Borrowers hereunder with respect to payments of principal
of or interest on this Revolver Loan Note.

 

This Revolver Loan Note is subject to mandatory prepayment and to prepayment at
the option of Borrowers, each as provided in the Credit Agreement.

 

THIS REVOLVER LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWERS AND
PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF

 

1

--------------------------------------------------------------------------------


 

THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Revolver Loan Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.

 

The terms of this Revolver Loan Note are subject to amendment only in the manner
provided in the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Revolver
Loan Note or the Credit Agreement shall alter or impair the obligations of
Borrowers, which are absolute and unconditional, to pay the principal of and
interest on this Revolver Loan Note at the place, at the respective times, and
in the currency herein prescribed.

 

Borrowers promise, jointly and severally, to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Revolver Loan Note. Borrowers
and any endorsers of this Revolver Loan Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Revolver Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

 

EMRISE CORPORATION

 

 

 

 

 

By:

     /S/ D. JOHN DONOVAN

 

 

Name:

  D. JOHN DONOVAN

 

 

Title:

V.P. of Finance & Administration

 

 

 

 

 

 

EMRISE ELECTRONICS
CORPORATION

 

 

 

 

 

By:

     /S/ D. JOHN DONOVAN

 

 

Name:

  D. JOHN DONOVAN

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

 

CXR LARUS CORPORATION

 

 

 

 

 

By:

     /S/ D. JOHN DONOVAN

 

 

Name:

  D. JOHN DONOVAN

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

 

RO ASSOCIATES INCORPORATED

 

 

 

 

 

By:

     /S/ D. JOHN DONOVAN

 

 

Name:

  D. JOHN DONOVAN

 

 

Title:

Secretary & Treasurer

 

 

3

--------------------------------------------------------------------------------